Merrick, J.
The several rulings of the presiding judge, to which exceptions were taken at the trial, appear to us to have been correct. The inquiry, “ Where did you go while there ? ’’ proposed to the witness who went to the dwelling-house of the defendant with a warrant authorizing him to make search of it, obviously had reference to the discovery of intoxicating liquor, and of preparations and arrangements for its sale, made by him during his examination of the premises. His answer shows that it was so understood by him. And as the possession of such liquor and the intention of the defendant respecting its sale were the very matters in issue upon the trial, the testimony of the witness upon these subjects was pertinent and admissible.
*77The jugs and decanters of which a description was given are well known implements of traffic in that branch of trade ; and it was competent therefore to give evidence, in support of the prosecution, of their appearance and the particular places in the dwelling-house in which they were found. The labels on the jugs do not come within any class of written instruments, the contents of which cannot be proved without producing the original paper or document, or accounting for its loss or unavoidable absence ; 1 Greenl. Ev. § 90 ; and the testimony therefore concerning them was unobjectionable.
The decanters, though filled with water colored by the juices of different berries, and not intoxicating, were still implements such as are ordinarily used in the traffic, and were not the less fit to be considered as part of the evidence in the case, on account of the use to which they were put by the defendant for any one or all of the discreditable purposes suggested by his counsel as the probable motive by which he was actuated.
The jury were correctly instructed that it was incumbent on the government to prove that the defendant intended to sell within this commonwealth the liquor of which he was found to be in possession; for the place where the intention to sell was to be executed constituted an essential element in the accusation, against him. The additional ruling, that from proof of a mere intention to sell no presumption arose that it was to be executed without, rather than within, the limits of this commonwealth, was also correct. The law attaches no artificial meaning or peculiar significance to such proof. The mere intention to sell can afford no indication of the place in which the vendor proposes either to negotiate or to deliver to the purchaser the commodity sold; and therefore when such place becomes material, it is, like any other essential fact, a matter to be proved by legal and competent evidence.
Whether the presiding judge was correct in the opinion incidentally expressed by him, that the principle of the provisions of the section of the statute, upon which the complaint against the defendant was predicated, was to punish persons for preparing or procuring the means to violate provisions in other seo*78tians of tile act, is wholly immaterial, as that was no part of the question to be tried, or to be considered and acted upon by the jury. Exceptions overruled.